Exhibit 10.93

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

HUNTLEY DEVELOPMENT LIMITED PARTNERSHIP

 

This Assignment and Assumption Agreement (this “Agreement”) is made as of the
13th  day of June, 2003 by and among The Prime Group Inc., an Illinois
corporation (“PGI”), as the holder of the sole limited partner interest of
Huntley Development Limited Partnership, an Illinois limited partnership (the
“Partnership”), Huntley Development Company, an Illinois corporation and the
sole general partner of the Partnership (“HDC”), Horizon Huntley LLC, a Delaware
limited liability company (“HHL”) and Horizon Huntley Finance LLC, a Delaware
limited liability company (“HHFL”).

 

RECITALS

 

WHEREAS, the Partnership has been formed pursuant to the terms of that certain
Agreement of Limited Partnership (as such agreement has been amended, restated
or otherwise modified as of the date hereof, the “Partnership Agreement”) dated
as of October 29, 1991 by and between PGI (as a successor to Prime
International, Inc.) and HDC.

 

WHEREAS, PGI, HDC, HHL, HHFL, Prime/Huntley Meadows Residential, Inc., an
Illinois corporation (“P/HMRI”),  PGLP Holdings, L.L.C., a Delaware limited
liability company (“PGLP Holdings”), and Horizon Group Properties, Inc., a
Maryland corporation (“HGPI”) have entered into that certain Partnership
Interests Purchase Agreement dated as of June 13, 2003 (the “Purchase
Agreement”; capitalized terms not otherwise defined herein shall have the
meanings as set forth in the Purchase Agreement) pursuant to which, among other
things, PGI has agreed to sell its ninety-nine percent (99%) limited partnership
interest in the Partnership (the “Assigned Limited Partner Interest”) to HHFL
and HDC has agreed to sell its one percent (1%) general partnership interest in
the Partnership (the “Assigned General Partner Interest”) to HHL.

 

WHEREAS, PGI and HDC now desire to assign, subject to the Permitted Exceptions,
and HHL and HHFL now desire to assume the Assigned Limited Partner Interest and
the Assigned General Partner Interest, and HHL and HHFL desire to accept the
liabilities and obligations of being a General Partner and a Limited Partner
under the Partnership Agreement and assume the liabilities and obligations of
the Partnership described or listed in certain exhibits to the Purchase
Agreement.

 

WHEREAS, this Agreement is being executed by the parties hereto pursuant to the
terms of that certain Purchase Agreement.

 

NOW THEREFORE, in consideration of ten dollars ($10.00), the mutual covenants
and representations set forth herein and in the Purchase Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

REASSIGNMENT OF INTERESTS

 

1.1                                 By execution hereof, PGI hereby assigns,
transfers and conveys any and all right, title and interest it holds in the
Assigned Limited Partner Interest to HHFL.  PGI hereby withdraws from the
Partnership, and directs that all allocations and distributions of profits,
losses, income or capital on account of such Assigned Limited Partner Interest
are to be made to HHFL from and after the date hereof.

 

1.2                                 By execution hereof, HDC hereby assigns,
transfers and conveys any and all right, title and interest it holds in the
Assigned General Partner Interest to HHL.  HDC hereby withdraws from the
Partnership, and directs that all allocations and distributions of profits,
losses, income or capital on account of such Assigned General Partner Interest
are to be made to HHL from and after the date hereof.

 

ARTICLE II

 

ASSUMPTION OF INTERESTS

 

2.1                                 By execution hereof, HHL hereby accepts the
assignment, transfer and conveyance of any and all right, title and interest
held by HDC in the Assigned General Partner Interest.   Furthermore, HHL hereby
(i) acknowledges that such interest in the Assigned General Partner Interest is
being acquired subject to the Permitted Exceptions, (ii) acknowledges that it
shall henceforth act as a General Partner in the Partnership, and (iii) assumes
and agrees to pay, perform and discharge when due the Permitted Exceptions and
the liabilities and obligations of the Partnership described or listed in
Exhibit A, Exhibit B or Exhibit E to the Purchase Agreement.

 

2.2                                 By execution hereof, HHFL hereby accepts the
assignment, transfer and conveyance of any and all right, title and interest
held by PGI in the Assigned Limited Partner Interest.  Furthermore, HHFL hereby
(i) acknowledges that such interest in the Assigned Limited Partner Interest is
being acquired subject to the Permitted Exceptions, (ii) acknowledges that it
shall henceforth act as a Limited Partner in the Partnership, and (iii) assumes
and agrees to pay, perform and discharge when due the Permitted Exceptions and
the liabilities and obligations of the Partnership described or listed in
Exhibit A, Exhibit B or Exhibit E to the Purchase Agreement.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF HDC AND
PGI

 

PGI and HDC hereby represent and warrant to HHL and HHFL as follows:

 

3.1                                 This Agreement constitutes the valid and
binding agreement of PGI and HDC and is enforceable against PGI and HDC in
accordance with its terms.

 

3.2                                 PGI has the corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  HDC has the corporate power

 

2

--------------------------------------------------------------------------------


 

and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  All action required to authorize the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby has been taken and no other proceedings on the
part of PGI and HDC are necessary to approve and authorize the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

 

3.3                                 HDC has not transferred, assigned, conveyed,
pledged or otherwise alienated or caused to exist any encumbrance on the
Assigned General Partner Interest and is the sole holder of the Assigned General
Partner Interest and has the full corporate power and authority to assign,
transfer and convey any and all of its right, title and interest in the Assigned
General Partner Interest to HHL.

 

3.4                                 PGI has not transferred, assigned, conveyed,
pledged or otherwise alienated or caused to exist any encumbrance on the
Assigned Limited Partner Interest and is the sole holder of the Assigned Limited
Partner Interest and has the full partnership power and authority to assign,
transfer and convey any and all of its right, title and interest in the Assigned
Limited Partner Interest to HHFL.

 

3.5                                 The Assigned General Partner Interest
constitutes HDC’s entire interest in the Partnership.  The Assigned Limited
Partner Interest constitutes PGI’s entire interest in the Partnership.  There
are no other partnership interests in the Partnership other than the Assigned
General Partner Interest and the Assigned Limited Partner Interest.

 

3.6                                 Attached hereto as Exhibit A is a true and
correct copy of the Partnership Agreement, as amended, modified or supplemented.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF
HHL AND HHFL

 

HHFL and HHL hereby represent and warrant to HDC and PGI as follows:

 

4.1                                 This Agreement constitutes the valid and
binding agreement of HHFL and HHL and is enforceable against HHFL and HHL in
accordance with its terms.

 

4.2                                 HHFL has the limited liability company power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  HHL has the limited liability company power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  All action required to authorize the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby has been taken and no other proceedings on the
part of HHFL and HHL are necessary to approve and authorize the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

 

3

--------------------------------------------------------------------------------


 

ARTICLE V

 

MISCELLANEOUS

 

5.1                                 This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, and all of
which shall together constitute one and the same instrument.

 

5.2                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois.

 

5.3                                 If any provision of this Agreement, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Agreement and such provisions as applied to other persons,
places and circumstances shall remain in full force and effect.

 

5.4                                 No delay or failure on the part of any party
hereto in exercising any right, power or privilege under this Agreement or under
any other instrument or document given in connection with or pursuant to this
Agreement shall impair any such right, power or privilege or be construed as a
waiver of any default or any acquiescence therein.  No single or partial
exercise of any such right, power or privilege shall preclude the further
exercise of such right, power or privilege.

 

5.5                                 All exhibits attached hereto are
incorporated herein as though fully set forth herein.

 

5.6                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors.

 

5.7                                 Except as expressly set forth herein, the
covenants, agreements, representations and warranties of HDC, PGI, HHL and HHFL
set forth in this Agreement, shall survive the execution and delivery of this
Agreement and shall not merge into any other document or instrument executed or
delivered in connection herewith; provided, however, the representations and
warranties made by HDC, PGI, HHL and HHFL in Articles III and IV above shall
survive until December 31, 2004.

 

5.8                                 No amendment or modification of this
Agreement shall be binding upon any party unless executed in writing by the
parties hereto intending to be bound thereby.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

HORIZON HUNTLEY LLC, a Delaware limited
liability company

 

 

 

 

By:

Horizon Group Properties, L.P., its sole
managing member

 

 

 

 

 

By:

Horizon Group Properties, Inc., its
general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

HORIZON HUNTLEY FINANCE LLC, a
Delaware limited liability company

 

 

 

By:

Horizon Group Properties, L.P., its sole
managing member

 

 

 

 

By:

Horizon Group Properties, Inc., its
general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

THE PRIME GROUP, INC., an Illinois corporation

 

 

 

 

 

By:

 

 

 

Name:

Michael W. Reschke

 

Title:

President

 

 

 

 

 

HUNTLEY DEVELOPMENT COMPANY, an
Illinois corporation

 

 

 

 

 

By:

 

 

 

Name:

Michael W. Reschke

 

Title:

President

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PARTNERSHIP AGREEMENT

 

(attached)

 

6

--------------------------------------------------------------------------------